DETAILED ACTION
Election/Restrictions
Newly submitted claims 20-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 20 and 21 are directed to an acylphosphine oxide compound, and claim 22 is directed to a peak intensity of radiation, and both of these novel aspects of the claimed invention are patentably distinct and properly restrictable from the previously elected and examined invention of a radiation-curable cyan composition.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In the interest of compact prosecution, Applicant is welcome to incorporate subject matter from the withdrawn claims into independent claim 1 for further examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (9,371,458) in view of Ishikawa (7,950,795)

 	Regarding claims 1 and 17-19, Sato teaches an ink jet method comprising: 
ejecting a first composition (col. 29, line 66, magenta) from an ink jet head (col. 32, lines 40-50, note that a head that deposits magenta ink is present), the first composition being a radiation-curable composition having a hue angle of -50.degree. to -5.degree. (note that magenta meets the limitation); 
 	ejecting a second composition (col. 29, line 67, red) from an ink jet head (col. 32, lines 40-50, note that a head that deposits red ink is present), the second composition being a radiation-curable composition having a hue angle of 5.degree. to 50.degree. (note that red meets the limitation); 
ejecting a radiation-curable cyan composition from an ink jet head (col. 30, line 6, note that a head that deposits cyan ink is present); and 
ejecting a radiation-curable yellow composition from an ink jet head (col. 29, line 61, note that a head that deposits yellow ink is present);
ejecting a third composition (col. 30, line 11, orange) from an ink jet head (col. 32, lines 40-50, note that a head that deposits orange ink is present), the third composition being a radiation-curable composition having a hue angle larger than the hue angle of the second composition and smaller than a hue angle of the yellow composition (note that orange meets the limitation); and 
curing the ejected first composition and the ejected second composition and third composition by exposing the ejected first composition to radiation after landing of the ejected first composition and exposing the ejected second composition to radiation after landing of the ejected second composition (cols. 29, 34)
wherein the first composition contains, as a pigment, P.R. 31, and the second composition contains, as a pigment, P.R. 224 (col. 30, line 4),
an LED having an irradiation peak wavelength in the range of 350 to 420 nm as a source of the radiation during the curing, and an irradiation peak intensity of the radiation during the curing being 4000 mW/cm squared or greater (col. 29, line 3, peak wavelength, col. 34, lines 36-38, peak intensity of 4,000 mW/cm squared).
Sato does not teach exposing the ejected first composition to radiation before 1 second elapses after landing of the ejected first composition and exposing the ejected second composition to radiation before 1 second elapses after landing of the ejected second composition and exposing the ejected third composition to radiation before 1 second elapses after landing of the ejected third composition. Ishikawa teaches this (Ishikawa, col. 7, lines 39-45). It would have been obvious to one of ordinary skill in the art at the time of invention to expose deposited ink to UV radiation before one second elapsed, as disclosed by Ishikawa, in the device disclosed by Sato because doing so would prevent bleeding of the ink resulting from excessive elapsed time from the moment of deposition to the moment of hardening due to curing, and this would result in better print quality. 
Furthermore, MPEP 2114 states that, where the general conditions of a claimed invention are present in the prior art, it is not inventive to discover workable ranges by routine experimentation. Thus, while the prior art does teach all claimed limitations as they pertain to ranges, even if, for the sake of argument all limitations were not disclosed, the claimed ranges themselves would not be patentable because all other conditions of the claims are disclosed in the prior art. 
 	Regarding claim 15, Sato in view of Ishikawa teaches the ink jet method according to claim 1, wherein an irradiation energy of the radiation during the curing is in the range of 5 mJ/cm squared to 200 mJ/cm squared (Sato, col. 34, lines 52-57).  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Ishikawa as applied to claim 1 above, and further in view of Umebayashi (9,475,950).
 	Regarding claim 12, Sato in view of Ishikawa teaches the ink jet method according to claim 1. Sato in view of Ishikawa does not teach wherein a content of pigment in the first composition is 2% by mass or less with respect to a total amount of the first composition, and a content of pigment in the second composition is 2% by mass or less with respect to a total amount of the second composition. Umebayashi teaches wherein pigment contents in an ink set are 1.5%-2.5% by mass (Umebayashi, see Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to use the pigment contents disclosed by Umebayashi for the contents of the inks disclosed by Sato in view of Ishikawa because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, because Sato in view of Ishikawa does not disclose exact pigment contents, it would have been obvious to look to Umebayashi so as to arrive at a more comprehensive invention.   	Regarding claim 13, Sato in view of Ishikawa teaches the ink jet method according to claim 1. Sato in view of Ishikawa does not teach ejecting a radiation-curable clear composition from an ink jet head. Umebayashi teaches this (Umebayashi, col. 6, line 25). It would have been obvious to add clear ink to the ink set disclosed by Sato in view of Ishikawa, as disclosed by Umebayashi, because doing so would allow for coating of color ink with a varnish. 

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the details of the method, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853